Exhibit 10.6

 



[Form of]

REALCO INTERNATIONAL, INC.

SUBSCRIPTION AGREEMENT

 

PLEASE READ CAREFULLY BEFORE SIGNING

 

ALL SUBSCRIPTIONS ARE SUBJECT TO ACCEPTANCE BY THE OFFICERS. ALL INFORMATION
REQUIRED TO BE PROVIDED HEREIN BY SUBSCRIBERS FOR DETERMINING PURCHASER
QUALIFICATION WILL BE KEPT STRICTLY CONFIDENTIAL.

 

1. Subscription for Common Stock and Warrants. The undersigned
________________________ (“Holder”) hereby irrevocably agrees to acquire
$______________ of the “Units” of Realco International, Inc., a public Nevada
shell corporation (the “Company”). A “Unit” consists of one (1) share of Company
common stock (the “Common Stock”) and one (1) warrant to purchase one (1) share
of Common Stock (the “Warrant”). The Common Stock and Warrants acquired hereby
are referred to hereinafter as the “Units,” "Securities" or the “Interests.”

 

2. Acceptance. The undersigned agrees that, upon the acceptance of this
Subscription by the Company, the undersigned shall become a shareholder in the
Company.

 

3. Representations and Warranties. To induce the Company to accept this
Subscription Agreement, the undersigned hereby represents, warrants and
covenants to the Company as follows:

 

A. The undersigned acknowledges that the undersigned has been furnished with the
Private Placement Memorandum (the “Memorandum”) which sets forth the relevant
terms and conditions of this investment and such other documents, materials and
information as the undersigned (and the undersigned's purchaser representative,
if any) deems necessary or appropriate for evaluating an investment in the
Company. The undersigned confirms that the undersigned (and the undersigned's
purchaser representative, if any) carefully has read and understands these
materials and has made such further investigation of the Company as was deemed
appropriate to obtain additional information to verify the accuracy of such
materials and to evaluate the merits and risks of this investment. The
undersigned acknowledges that the undersigned (and the undersigned's purchaser
representative, if any) has had the opportunity to ask questions of, and receive
answers from, the officers of the Company and persons acting on their and the
Company's behalf, concerning the terms and conditions of the offering and the
information contained in the offering materials, and all such questions have
been answered to the undersigned's full satisfaction.

 

B. The undersigned has had an opportunity to review and, in fact, meets the
suitability standards required for this investment, as set forth in the
Memorandum.

 

C. The undersigned understands that the Interests have not been registered under
the Securities Act of 1933, as amended ("Act") or the securities or similar laws
of any state, and are offered in reliance on exemptions therefrom.

 

 1 

 

 

D. The undersigned understands that neither the Securities and Exchange
Commission nor any other federal or state agency has recommended, approved or
endorsed the purchase of the Interests as an investment or passed on the
accuracy or adequacy of the information set forth in the Memorandum or any other
Company documents.

 

E. The undersigned is in a financial position to afford to hold the Interests
indefinitely, the undersigned's financial condition being such that the
undersigned is not presently under (and does not contemplate any future)
necessity or constraint to dispose of such Interests, other than through
redemption, to satisfy any existing or contemplated debt or undertaking.

 

F. The undersigned recognizes that the Company is a highly speculative venture
involving a high degree of risk, and the undersigned can bear the economic risk
of losing the undersigned's entire investment in Interests. The undersigned's
overall commitment to investments which are not readily marketable is not
disproportionate to the undersigned's net worth and investment in the Interests
will not cause the undersigned's overall commitment to become excessive. The
undersigned is familiar with the nature of, and risks attendant to, investments
in securities of the type being subscribed for and has determined, in
consultation with the undersigned's purchaser representative, if any, that the
purchase of such securities is consistent with the undersigned's investment
objectives.

 

G. The undersigned, either alone or together with the undersigned's purchaser
representative, if any, has the requisite knowledge and experience in financial
and business matters to be capable of evaluating the merits and risks of this
investment and to be capable of protecting the undersigned's interests in
connection with this transaction.

 

H. The undersigned is acquiring the Interests subscribed for herein solely for
the undersigned's own account, for investment, and not with a view to the
distribution or resale of such Interests.

 

I. The undersigned understands that: there are substantial restrictions on the
transferability of the Interests; investors in the Company have no rights to
require the Interests to be registered under the Act or the securities laws of
any state; there will be no public market for the Interests; and it will not be
possible for the undersigned to liquidate the undersigned's investment in the
Company at any given time and accordingly, the undersigned may have to hold the
Interests, and bear the economic risk of this investment, indefinitely.

 

J. If the undersigned is an individual, the undersigned has the legal capacity
and authority to execute, deliver, and perform the undersigned's obligations
under this Subscription Agreement. If the undersigned is a corporation,
partnership, trust, or other entity, the person executing this Subscription
Agreement has the full power and authority to execute and deliver this
Subscription Agreement on behalf of the subscribing entity, and such entity is
duly formed and organized, validly existing, and in good standing under the laws
of its jurisdiction of formation, and such entity is authorized by its governing
documents to execute, deliver, and perform its obligations under this
Subscription Agreement and to become a shareholder in the Company. Furthermore,
such investment is in accordance with all laws applicable to the undersigned's
operations.

 

 2 

 

 

K. If the undersigned is an entity, it has not been organized for the specific
purpose of acquiring the Interests or if it has been organized for the specific
purpose of acquiring Interests, each of its beneficial owners is separately an
"accredited investor" as such term is defined in Rule 501(a) of Regulation D
under the Act.

 

L. If the undersigned is subject to the Employee Retirement Income Security Act
of 1974, as amended ("ERISA"), in making the proposed investment he is aware of
and has taken into consideration the applicable fiduciary standards of conduct
under ERISA, including, but not limited to the prudence and diversification
requirements of Section 404(a)(1) of ERISA.

 

M. Any person who renders services to, maintains, or contributes to any
"Employee Benefit Plan" that is a shareholder is referred to as an "Interested
Person." If the undersigned is not itself an Employee Benefit Plan (as defined
in the Memorandum), the undersigned warrants and represents to the officers and
the Company that it is not and will not become an Interested Person, is not a
10%-or-more owner of an Interested Person and is not owned 50%-or-more by an
Interested Person. If the undersigned is subject to ERISA, in making the
proposed investment the undersigned is aware of and has taken into consideration
the diversification requirements of Section 404(a)(1)(C) of ERISA.

 

N. Under penalties of perjury, the undersigned represents, warrants, and
certifies that the undersigned is not subject to "back up withholding" pursuant
to Section 3406 of the Internal Revenue Code of 1986, as amended, and that the
undersigned has provided the undersigned's correct tax identification number
below.

 

O. The undersigned confirms that Interests were not offered to the undersigned
by any means of general solicitation or general advertising, that the
undersigned has received no representations, warranties or written
communications with respect to the offering of Interests other than those
contained in the Memorandum, and in entering into this transaction the
undersigned is not relying upon any information other than that contained in the
Memorandum and the results of the undersigned's own independent investigation.

 

P. The undersigned acknowledges that the undersigned has been advised to consult
with the undersigned's own attorney regarding legal matters concerning the
Company and to consult with the undersigned's tax advisor regarding the tax
consequences of participating in the Company.

 

Q. In the event that this subscription is accepted, the undersigned agrees that
the representations, warranties and agreements set forth in this Subscription
Agreement and in the Suitability Questionnaire shall survive the acceptance of
this subscription.

 

 3 

 

 

R. Special Representation and Warranty by New York Residents:

The undersigned understands that the offering of these securities has not been
reviewed by the Attorney General of the state of New York because of the
Company’s representations that this is intended to be a non-public offering
pursuant to SEC Regulation D, and that if all the conditions and limitations of
Regulation D are not complied with, the offering will be resubmitted to the
Attorney General for amended exemption. The undersigned further understands that
any offering literature used in connection with this Offering has not been
reviewed by the Attorney General. The securities are being purchased for the
undersigned's own account for investment, and not for distribution or resale to
others. The undersigned agrees that the undersigned will not sell or otherwise
transfer these securities unless they are registered under the Federal
Securities Act of 1933 or unless an exemption from such registration is
available. The undersigned represents that the undersigned has adequate means of
providing for his current needs and possible personal contingencies and that the
undersigned has no need for liquidity of this investment.

 

The undersigned further understands that all documents, records, and books
pertaining to the investment have been made available for inspection by his
attorney, his accountant and/or his offeree representative and himself, and that
the books and records of the Company will be available upon reasonable notice,
for inspection by investors at reasonable hours at its principal place of
business.

 

4. Reliance on Representations and Warranties; Notification Requirements. The
undersigned understands the meaning of the representations and warranties
contained in this Subscription Agreement and in the Purchaser Questionnaire (the
"Suitability Questionnaire") and understands and acknowledges that the Company
and the officers are relying upon the representations and warranties contained
in this Subscription Agreement and in the Suitability Questionnaire in
determining whether the offering is eligible for exemption from the registration
requirements contained in the Act and in determining whether to accept the
subscription tendered hereby. The undersigned represents and warrants that the
information contained in this Subscription Agreement and in the Suitability
Questionnaire is true and correct as of the date hereof and agrees to notify
immediately the officers of any changes in such information (or, if there have
been any changes in the information provided to the Company by the undersigned
in the Suitability Questionnaire since the date the Suitability Questionnaire
was furnished, the undersigned has advised the Company in writing of such
changes). The undersigned hereby agrees to indemnify and hold harmless the
Company, the officers and each shareholder of the Company, and its and their
officers, directors, agents and employees from and against any and all losses,
damages, expenses, liabilities or reasonable attorneys' fees (including
attorneys' fees and expenses incurred in a securities or other action in which
no judgment in favor of the undersigned is rendered) due to or arising out of a
breach of any representation or warranty of the undersigned, whether contained
in this Subscription Agreement or the Suitability Questionnaire. Notwithstanding
any of the representations, warranties, acknowledgments, or agreements made in
this Subscription Agreement and in the Suitability Questionnaire by the
undersigned, the undersigned does not thereby or in any other manner waive any
rights granted to the undersigned under federal or state securities law, except
the right to a trial by jury, the right to bring a class action, and all other
rights waived by agreeing to the arbitration provision herein.

 

5. Special Risk Disclosure. The undersigned understands that an investment in
the Securities involves special risks, the undersigned understands those risks
(including without limitation the risks set forth in the Memorandum), and the
undersigned is assuming such risks. The undersigned acknowledges and is aware
that the Securities are speculative investments which involve a high degree of
risk of loss by Holder of his, her or its entire investment in the Company. The
undersigned agrees and acknowledges that it is the undersigned’s sole
responsibility for "due diligence" investigation of the Company and the
financial prospects of the Company.

 

 4 

 

 

6. Representations, Warranties and Covenants of the Company. The Company hereby
makes the following representations and warranties to Holder:

 

A. The Company is a Nevada corporation duly organized, validly existing, and in
good standing under the laws of its jurisdiction of incorporation and has all
powers and all material governmental licenses, authorizations, consents, and
approvals required to carry on its business as now conducted and the Company is
duly qualified as a foreign entity, licensed, and in good standing in each
jurisdiction where qualification or licensing is required by the nature of its
business, or the character and location of its property, business, or customers.

 

B. The execution and delivery by the Company of this Agreement, the offer,
issuance, and delivery of the Securities, and the performance by the Company of
its obligations hereunder: (a) are within the corporate power or legal capacity
of the Company; (b) have been duly authorized by all necessary corporate action;
and (c) do not contravene, or constitute a default under, any provision of
applicable law or regulation, or of the charter or bylaws of the Company, or of
any agreement, judgment, injunction, order, decree, or other instrument binding
upon the Company.

 

C. The Securities offered hereunder, when issued and paid for pursuant to the
terms of this Agreement, will be duly authorized, validly issued, fully paid and
non-assessable, will have the rights, preferences and privileges specified in
the Articles of Organization and will be free and clear of all liens and
restrictions.

 

D. Subject to the accuracy of Holder’s representations appearing herein and any
post

closing filings as may be required, the offer, issue and sale of the Securities
are and will be exempt from the registration and prospectus delivery
requirements of the Securities Act, and have been registered or qualified (or
are exempt from registration and qualification) under the registration, permit
or qualification requirements of all applicable state securities laws.

 

E No Person has, or as a result of the transactions contemplated herein will
have, any right or valid claim against the Company or any Investor for any
commission, fee or other compensation as a finder or broker, or in any similar
capacity.

 

F. The Company has not agreed to register under the Securities Act any of its
authorized or outstanding securities.

 

G. This Agreement constitutes a valid and binding agreement of the Company.

 

H. Except as otherwise disclosed to Holder, there is no action, suit, or
proceeding pending against, or to the knowledge of the Company threatened
against the Company either before any court or arbitrator, or any governmental
body, agency, or official which could reasonably be expected to question the
validity of any investment in the Securities hereunder.

 

I. The Company has filed all material tax returns that are required to be filed
by it and has paid all taxes due pursuant to such returns before any such taxes
become delinquent or any penalty accrued with respect thereto, or pursuant to
any assessment received by it, except for any such taxes being diligently
contested in good faith and by appropriate proceedings.

 

 5 

 

 

J. To the best of its knowledge, the Company is in compliance in all material
respects with all applicable laws, rules, and regulations, other than such laws,
rules or regulations: (i) the validity or applicability of which the Company is
contesting in good faith by appropriate proceedings, or (ii) failure to comply
with which cannot reasonably be expected to have material adverse consequences
to the Company.

 

K. The Company owns or possesses sufficient legal rights to all patents,
trademarks, service marks, trade names, copyrights, trade secrets, licenses,
information, and proprietary rights and processes necessary for its business as
now conducted and as proposed to be conducted without any conflict with, or
infringement of the rights of, others. The Company has not received any
communications alleging that the Company has violated or, by conducting its
business as proposed, would violate any of the copyrights, trade secrets, or
other proprietary rights or processes of any other person or entity. The Company
is not aware that any of its officers or employees is obligated under any
contract (including licenses, covenants, or commitments of any nature) or other
agreement, or subject to any judgment, decree, or order of any court or
administrative agency, that would interfere with the use of such officers or
employee’s best efforts to promote the interests of the Company or that would
conflict with the Company’s business as proposed to be conducted. Neither the
execution nor delivery of this Agreement, nor the carrying on of the Company’s
business by the employees of the Company, nor the conduct of the Company’s
business as proposed, will, to the best of the Company’s knowledge, conflict
with or result in a breach of the terms, conditions, or provisions of, or
constitute a default under, any contract, covenant, or instrument under which
any of such employees is now obligated.

 

L. To the best of the Company’s knowledge, the Company is not in violation of,
or in default under, any term or provision of any charter, by law, mortgage,
indenture, agreement, instrument, statute, rule, regulation, judgment, decree,
order, writ, or injunction applicable to it.

 

7. Assignability. The undersigned agrees not to transfer or assign this
Subscription Agreement, or any interest of the undersigned therein. This
Subscription Agreement and the representations and warranties contained herein
shall be binding upon the heirs, executors, administrators, and other successors
of the undersigned and this Subscription Agreement shall inure to the benefit of
and be enforceable by the Company. If there is more than one signatory hereto,
the obligations, representations, warranties, and agreements of the undersigned
are made jointly and severally.

 

 

 

 6 

 

 

8. Applicable Law and Arbitration. This Agreement shall be construed in
accordance with the laws of the State of California, without regard to
principles of conflicts of law. The Parties agree that any dispute arising out
of or relating to an investment pursuant to this Agreement or concerning this
Agreement, including but not limited to disputes as to arbitrability and all
disputes with the Company or any of its Placement Agents or Dealers, or any
employee, agent, representative, officer, director or attorney of the Company or
any Placement Agent or Dealer, shall be resolved through final, binding,
non-appealable arbitration, before a single, neutral arbitrator, at JAMS, in Los
Angeles County, California in accordance with the rules and regulations of the
American Arbitration Association. Venue of all arbitration shall be JAMS Dispute
Resolution Center, Los Angeles County, California. The Parties agree that each
side will pay fifty percent (50%) of the cost of any arbitration proceedings.
Judgment on any arbitration award may be entered in any Court having
jurisdiction. Any arbitration award shall be in United States Dollars and may be
enforced in any jurisdiction in which the party against whom enforcement is
sought maintains assets. The Parties agree that the arbitrator shall enforce the
plain terms of this Agreement, notwithstanding any law or policy to the
contrary. The Parties agree to limit their respective testimony at any
arbitration hearing to three hours per side. HOLDER HEREBY WAIVES ANY RIGHT TO
SEEK ANY TYPE OF DAMAGES OTHER THAN COMPENSATORY DAMAGES, INCLUDING BUT NOT
LIMITED TO CONSEQUENTIAL DAMAGES AND PUNITIVE DAMAGES. HOLDER HEREBY FURTHER
WAIVES THE RIGHT TO A TRIAL BY JURY, THE RIGHT TO BRING A CLASS ACTION SUIT, AND
OTHER POTENTIAL REMEDIES THAT OTHERWISE MAY BE AFFORDED BY LAW. THIS IS A CLASS
ACTION WAIVER THAT APPLIES TO ALL DISPUTES ARISING OUT OF THIS INVESTMENT,
INCLUDING BUT NOT LIMITED TO ANY DISPUTES WITH THE COMPANY, ITS PLACEMENT AGENT,
OR ITS DEALERS, AND ALL OF THEIR EMPLOYEES, AGENTS, REPRESENTATIVES, OFFICERS,
DIRECTORS, OR ATTORNEYS.

 

9. Power of Attorney. In connection with the undersigned's subscription for
Interests, the undersigned hereby irrevocably constitutes and appoints the
officers with full power of substitution, as the undersigned's true and lawful
representative and attorneys-in-fact, granting unto such attorneys-in-fact full
power of substitution and with full power and authority in the undersigned's
name, place and stead to make, execute, acknowledge, deliver, swear to, file and
record in all necessary or appropriate places: (a) all documents, certificates
or instruments that the officers deems appropriate to qualify, continue or
terminate the Company as a shareholder in the jurisdictions in which the Company
may conduct business; (b) all instruments that the officers deem appropriate to
reflect a change or modification of the Company in accordance with the terms of
the Company’s governing documents; (c) all other certificates, documents and
instruments with any jurisdiction that the officers deems appropriate to carry
out the business of the Company; and (d) all conveyances and other instruments
that the officers deem appropriate to effect the dissolution and liquidation of
the Company.

 

This Power of Attorney is coupled with an interest, is irrevocable, and shall
survive the death, dissolution, incompetence or incapacity of the undersigned or
an assignment by the undersigned of the undersigned's Interests except that
where the assignee thereof has been admitted to the Company as a substituted
shareholder, this Power of Attorney shall survive such assignment for the sole
purpose of enabling the officers to execute, acknowledge and file any
certificate, instrument, or document necessary or appropriate to effect such
substitution.

 

 

 

 7 

 

 

The undersigned hereby agrees to be bound by all of the representations of the
attorney-in-fact and waives any and all defenses that may be available to the
undersigned to contest, negate or disaffirm the actions of the attorney-in-fact
or its successors under this Power of Attorney, and hereby ratifies and confirms
all acts that said attorney-in-fact may tax as attorney-in-fact hereunder in all
respects, as though performed by the undersigned.

 

IN WITNESS WHEREOF, the parties have executed this Subscription Agreement as of
the day and year first written above.

 

Subscriber 

 

        Full Legal Name of Subscriber (Please print)   Full Legal Name of
Co-Subscriber (if applicable)                   Signature of (or on behalf of)
Subscriber   Signature of or on behalf of Co-Subscriber (if applicable)        
Name:       Title:                                 Address of Subscriber Address
of Co-Subscriber (if applicable)                   Social Security or Taxpayer  
Social Security or Taxpayer Identification   Identification Number of Subscriber
  Number of Co-Subscriber (if applicable)                   Total Dollar Amount
of Investment              

 

 8 

 

To subscribe to REALCO INTERNATIONAL, INC.:

 

1 Read the Confidential Private Placement Memorandum and consult with your
advisors.

 

2. Accredited Individual Investors: Complete the following instruments annexed
hereto:

 

– Accredited Individual Investor Questionnaire – If represented by a purchaser
representative, that representative must complete the Purchaser Representative
Questionnaire, annexed hereto.

 

3. Read the Subscription Agreement and, together with your advisors, complete
fully.

 

4. Return completed documentation, with payment pursuant to the following
instructions:

 

Payment of the purchase price may be made by bank wire transfer to:

 

Signature Bank, Escrow Agent

261 Madison Avenue

New York, NY 10016

For credit to: “Realco International, Inc.”

Account Number: 1502567264

ABA Number: 026013576

Swift Code: SIGNUS33

 

 

5. Return of Documents. Copies of the signed Subscription Agreement, Investor
Questionnaire and other subscription-related documents should be delivered to
the Company c/o

 

_____________



 

 9 

 

 

ALL SUBSCRIBERS MUST COMPLETE THIS PAGE

 

IN WITNESS WHEREOF, the undersigned has executed this Agreement on the ____ day
of ____________ 2015.

 

  $ Units subscribed for   Aggregate Purchase Price

 

Manner in which Title is to be held (Please Check One):

 

1. ¨ Individual 7. ¨

Trust/Estate/Pension or Profit sharing Plan

Date Opened:______________

 

2. ¨ Joint Tenants with Right of Survivorship 8. ¨

As a Custodian for

________________________________

Under the Uniform Gift to Minors Act of the State of

________________________________

 

3. ¨ Community Property 9. ¨

Married with Separate Property

 

4. ¨ Tenants in Common 10. ¨

Keogh

 

5. ¨ Corporation/Partnership/ Limited Liability Company 11. ¨

Tenants by the Entirety

 

6. ¨ IRA  

 

 

 

 

 

ALTERNATIVE DISTRIBUTION INFORMATION

 

To direct distribution to a party other than the registered owner, complete the
information below. YOU MUST COMPLETE THIS SECTION IF THIS IS AN IRA INVESTMENT.

 

Name of Firm (Bank, Brokerage, Custodian):  

 

Account Name:  

 

Account Number:  

 

Representative Name:  

 

Representative Phone Number:  

 

Address:  

 

City, State, Zip:  

 

IF MORE THAN ONE SUBSCRIBER, EACH SUBSCRIBER MUST SIGN.
INDIVIDUAL SUBSCRIBERS MUST COMPLETE THE NEXT PAGE.
SUBSCRIBERS WHICH ARE ENTITIES MUST COMPLETE THE PAGE THEREAFTER.

 

 

 10 

 

 

EXECUTION BY NATURAL PERSONS

 

_____________________________________________________________________________

Exact Name in Which Title is to be Held

 

_________________________________

Name (Please Print)

 

_________________________________

Name of Additional Purchaser

 

_________________________________

Residence: Number and Street

 

_________________________________

Address of Additional Purchaser

 

_________________________________

City, State and Zip Code

 

_________________________________

City, State and Zip Code

 

_________________________________

Social Security Number

 

_________________________________

Social Security Number



_________________________________

Telephone Number
 

 

_________________________________

Telephone Number

_________________________________

Fax Number (if available)
 

 

________________________________

Fax Number (if available)

_________________________________

EMail
 

 

________________________________

EMail (if available)

_________________________________

(Signature)

 

________________________________

(Signature of Additional Purchaser)

 

ACCEPTED this ______ day of _______________ 2015, on behalf of the Company.

 

 

 11 

 

EXECUTION BY SUBSCRIBER WHICH IS AN ENTITY

(Corporation, Partnership, LLC, Trust, Etc.)

 

_____________________________________________________________________________

Name of Entity (Please Print)

 

Date of Incorporation or Organization:
_____________________________________________________________________________________

 

State of Principal Office:
________________________________________________________________________________________________

 

Federal Taxpayer Identification Number:
____________________________________________________________________________________

 

____________________________________________

Office Address

____________________________________________

City, State and Zip Code

____________________________________________

Telephone Number

____________________________________________

Fax Number (if available)

____________________________________________

E-Mail (if available)

 

  By: _________________________________
  Name:
  Title:

[seal]

 

Attest: _________________________________

(If Entity is a Corporation)


 

____________________________________

 

 

____________________________________

Address

 

 

 

 

 

ACCEPTED this _______ day of _______________ 2015, on behalf of the Company.  

 

 

 

By: _________________________________

  Chief Executive Officer

 12 

 

 

VERIFICATION OF INVESTMENT ADVISOR/BROKER

 

I state that I am familiar with the financial affairs and investment objectives
of the investor named above and reasonably believe that a purchase of the
Securities is a suitable investment for this investor and that the investor,
either individually or together with his or her purchaser representative,
understands the terms of an is able to evaluate the merits of this Offering. I
acknowledge:

 

(a)that I have reviewed the Memorandum, Subscription Agreement and forms of
securities presented to me, and attachments (if any) thereto;
   

(b)that the Subscription Agreement and attachments thereto have been fully
completed and executed by the appropriate party; and    

(c)that the subscription will be deemed received by the Company upon acceptance
of the Subscription Agreement.

 

Broker/Dealer   Account Executive or Investment Advisor       (Name of
Broker/Dealer)   (Signature)             (Street Address of Broker/Dealer
Office)   (Print Name)             (City of Broker/Dealer
Office)  (State)   (Zip)   (Representative I.D. Number)      
(___)  ______-_____________________     (Telephone Number of Broker/Dealer
Office)   (Date)       (___)  ______-_____________________     (Fax Number of
Broker/Dealer Office)   (E-mail Address of Account Executive)             Date  
 

 

 



 13 

